Name: Commission Regulation (EEC) No 3490/81 of 7 December 1981 waiving certain provisions in Regulation (EEC) No 2042/75 under the standing invitation to tender opened by Regulation (EEC) No 2363/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 81 Official Journal of the European Communities No L 352/23 COMMISSION REGULATION (EEC) No 3490/81 of 7 December 1981 waiving certain provisions in Regulation (EEC) No 2042/75 under the standing invitation to tender opened by Regulation (EEC) No 2363/81 under the invitation to tender in question should be extended up to 31 December 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1 975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 2363/81 of 17 August 1981 (3) opened an invitation to tender for the levy and/or refund on export of barley to Poland ; whereas the normal period of validity of export of barley to Poland ; whereas the normal period of validity of export licences laid down in Article 4 (2) of the said Regulation has proved inadequate for export of the products in question under the specific conditions laid down by that Regulation ; whereas Article 9 of Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (4), as last amended by Regulation (EEC) No 3480/80 (5), should accordingly be waived and the period of validity of licences issued 1 . Notwithstanding Article 9 of Regulation (EEC) No 2042/75, the period of validity of export licences issued pursuant to Article 4 of Regulation (EEC) No 2363/81 is hereby extended until 31 December 1981 . 2. For the purposes of applying paragraph 1 , the person concerned shall submit the export licence to the issuing authority which will make the necessary changes. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 198, 20 . 7 . 1981 , p. 2. &gt;) OJ No L 232, 17. 8 . 1981 , p . 8 . (4) OJ No L 213, 11 . 8 . 1975, p . 5 . (S ) OJ No L 363, 31 . 12. 1980, p . 84.